Title: From George Washington to Abraham Yates, Jr., 30 August 1776
From: Washington, George
To: Yates, Abraham Jr.



Sir
New York Augt 30th 1776

Your favr of this date is just come to hand. Circumstanced as this Army was in respect to Situation Strength &c., it was the unanimous advice of a Council of General Officers to give up Long-Island, and not by divideing our Force be unable to resist the Enemy in any one point of Attack, this reason added to some others, particularly the fear of haveing our Communication cut of from the Main (of which there seemed to be no Small probability) and the extreame fatigue our Troops were laid under in guarding such extensive Lines, without proper Shelter from the weather, induced the above Resolution.
It is the most intricate thing in the World Sir to know in what manner to conduct ones self with Respect to the Militia, if you do not begin many days before they are wanted to raise them, you cannot have them in time, if you do they get tired and return, besides being under very little Order or Government whilst in Service—However if the Enemy have a design of serveing of Us at this place as we apprehended they meant to do on Long-Island—it might not be improper to have a body in readiness to prevent or retard a Landing of them on the East of Harlem River, if need be—In haste & not a little fatigued, I

remain with great Respect & Esteem Sir Yr Most Obedt Hume sert

G.W.

